DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yatsumonji et al. (US Pub. # 20190170589), hereinafter referred to as Yatsumonji.
Regarding claim 1, Yatsumonji teaches, “A flow rate detector configured to detect a flow rate of fluid comprising: a housing (see Fig. 12–1 – 12–11; ref. # 302); and a substrate assembly disposed in the housing, the substrate assembly having a flow rate detection element (602) to detect a flow rate of the fluid, a temperature detection element (451) to detect a temperature of the fluid, and a circuit board (400) on which the flow rate detection element and the temperature detection element are mounted (see Fig. 10–3, position of 602 w/ 430, 431 and at least Fig. 12–3, 12–5), wherein the circuit board includes a body portion fixed to the housing (Abstract; top/bottom of 400 with 302), and a protrusion (700) extended to protrude from the body portion, the protrusion having an element fix portion (from 700b to 700a) to which the temperature detection element (451, Fig. 12–8) is fixed, the protrusion (700) has a supported portion (702) within a supported range including a position of the element fix portion (from 700b to 700a), the supported range being defined from the element fix portion to a tip end of the protrusion along an extension direction of the protrusion, and the supported portion is supported by the housing (702 at 302; Fig. 12–5) so as to suppress a displacement of the element fix portion in a thickness direction of the circuit board (para. [0196–0200]; support of 700 at 702/302 suppresses vibration).”
Regarding claim 7, Yatsumonji teaches, “wherein the housing (302 w/surface of 400) is configured as a single component including a body fix part to which the body portion is fixed, and the single component further includes a support part in contact with the supported portion to support the supported portion ([0197]; 702/702a at 336c of 302).”
Regarding claim 8, Yatsumonji teaches, “wherein the flow rate detection element (602) is arranged in a flow rate detection passage (305; see Fig. 3–1, 3–2) in which the fluid flows, the temperature detection element (451) is arranged in a temperature detection passage (306; see Fig. 12–1, 12–2; 451 within area of 306) in which the fluid flows, and the housing is configured such that the flow rate detection passage is separated from the temperature detection passage (305 & 306 separate).”
Allowable Subject Matter
Claim 9 is allowed.
Regarding claim 9, the prior art does not teach or suggest the claimed, “an attachment member fixed to the housing, wherein the circuit board includes a body portion fixed to the housing, and a protrusion extended to protrude from the body portion, the protrusion having an element fix portion to which the temperature detection element is fixed, the temperature detection element is arranged in a temperature detection passage in which the fluid flows, the attachment member defines a plurality of outlets for the temperature detection passage, the attachment member has a partition portion that partitions the plurality of outlets from each other, and the partition portion supports the protrusion so as to suppress a displacement of the element fix portion in a thickness direction of the circuit board.”
Claims 2–6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2 and 6, the prior art does not teach or suggest the claimed, “an interposition part having a first contact part in contact with the housing and a second contact part in contact with the supported portion, wherein the housing supports the supported portion through the interposition part, and the interposition part is shaped in which a cross-sectional area is partially reduced at a part of the interposition part between the first contact part and the second contact part.”
Regarding claim 3, the prior art does not teach or suggest the claimed, “an interposition part in contact with each of the housing and the supported portion, wherein the housing supports the supported portion through the interposition part, and the interposition part has higher flexibility than the housing.”
Regarding claim 4, the prior art does not teach or suggest the claimed, “an interposition part in contact with each of the housing and the supported portion, wherein the housing supports the supported portion through the interposition part, and the interposition part has higher heat insulating property than the housing.”
Regarding claim 5, the prior art does not teach or suggest the claimed, “an interposition part in contact with each of the housing and the supported portion, wherein the housing supports the supported portion through the interposition part, the interposition part has an inclined surface inclined with respect to the thickness direction, and the inclined surface is in contact with the supported portion such that the interposition part supports the supported portion.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach thermal flow rate detection devices with circuit boards comprising flow meters and temperature detection members, similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/            Primary Examiner, Art Unit 2852